DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 4, 6, 8, and 19 are objected to because of the following informalities:
Claim 4, lines 2-3 recite “…circuitry is further configured to: calculates…” which is grammatically incorrect. The term “calculates” should be “calculate”. Claim 6, line 3 similarly recites “determines”, which should be “determine”.
Claim 6, lines 3-4 recite “based a displaying angle” which is grammatically incorrect and should read “based on a displaying angle”.
Claim 8, line 3 recites “to display to display” which appears to be a typographical error for “to display”
Claim 19, lines 1-2 recite “The non-transitory medium according to claim 16, further comprising: calculating…”. A medium cannot comprise a method step. It appears that this is a typographical error and claim 19 was intended to recite “wherein the method further includes”, before the method steps, such as in claim 18.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7-11, 13, 15, 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda (U.S. Publication 2020/0068188) in view of Hannuksela (U.S. Publication 2022/0239949). 

As to claim 1, Maeda discloses an apparatus comprising circuitry configured to: 
select, from at least two images captured in different image-capturing directions and with image-capturing ranges overlapping with each other (fig. 2; fig. 5; p. 2, section 0034; since a camera covers the majority of the field/stadium, the cameras are positioned such that image capturing ranges would have to overlap), an image to be at foreground as viewed from a virtual camera based on an orientation or an angle of view of the virtual camera and the image-capturing directions of the at least two images (p. 4, section 0059-p. 5, section 0062; p. 5, section 0068; depending on the input virtual camera angle of view and a view area and direction which corresponds to images captured by various sensors, at least one foreground image is selected from the sensor images) and map the at least two images to generate a virtual image, in which the at least two images overlap with each other, having a wide angle of view (fig. 2; fig. 5; p. 2, section 0034; p. 6, sections 0071-0077; p. 10, section 0115; as noted above, the images overlap; the images are synthesized together into a virtual viewpoint image with a wide angle of view).
 Maeda does not disclose, but Hannuksela does disclose circuitry configured to map the at least two images onto a three-dimensional object to generate a virtual image, having a wider angle of view than the at least two images (p. 21, sections 0275-p. 22, section 0282; images captured at different angles are mapped to a 3D structure with a 360 degree field of view, which is greater than any view a single camera can capture at a single time) and perform perspective projection on the virtual image using the virtual camera, to generate a plane image, based on a selected image to be at the foreground, as a display image (p. 21, sections 0275-p. 22, section 0282; p. 24, sections 0323-0324; the 3D structure is unfolded/unwrapped to a 2D image plane based on patches/images at a shortest distance/lowest depth to a projection plane, which would read on selected foreground images). The motivation for this is to create a virtual space for immersive output and enhance an immersive experience (p. 20, section 0270). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Maeda to map the at least two images onto a three-dimensional object to generate a virtual image, having a wider angle of view than the at least two images and perform perspective projection on the virtual image using the virtual camera, to generate a plane image, based on a selected image to be at the foreground, as a display image in order to create a virtual space for immersive output and enhance an immersive experience as taught by Hannuksela.

As to claim 3, Maeda discloses wherein the circuitry is further configured to receive a change in display range for the display image, wherein the change in display range involves a change in the orientation or the angle of view of the virtual camera (p. 4, section 0057-0058; 8, section 0097-p. 9, section 0098; a user can set the position, direction, and view angle of the virtual camera, and the virtual viewpoint image is set based on this; if a user were to set a different position, direction, or angle, the display range would also change). 

As to claim 7, Hannuksela discloses wherein each of the at least two images is a wide-angle of view, a fish-eye image, or a spherical image based on the wide-angle of view or the fish-eye image (p. 21, section 0280; the input images are fisheye images). Motivation for the combination is given in the rejection to claim 1.

As to claim 8, see the rejection to claim 1. Further, Maeda discloses a display device to display to display the display image (p. 12, sections 0130-0131).

As to claim 9, see the rejection to claim 1. Further, Maeda discloses an image-capturing apparatus configured to capture at least two images (fig. 5). 

As to claim 10, see the rejections to claims 1, 8, and 9.

As to claim 11, see the rejection to claim 1.

As to claim 13, see the rejection to claim 3.

As to claim 15, see the rejection to claim 7.

As to claim 16, see the rejection to claim 1. 

As to claim 18, see the rejection to claim 3.

As to claim 20, see the rejection to claim 7.

Claims 2, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda in view of Hannuksela and further in view of Mendonca (U.S. Patent 10,504,251). 

As to claim 2, Maeda does not disclose, but Mendonca does disclose wherein the at least two images mapped onto the three-dimensional object are captured by an image-capturing apparatus at a stationary position (col. 3, lines 32-56; numerous images to be mapped to the 3D object representation are from the same stationary camera). Motivation for this is that rotating the object and keeping cameras stationary results in a large number of viewpoints represented. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Maeda and Hannuksela to capture images to be mapped by an image-capturing apparatus at a stationary position in order to result in a large number of viewpoints represented as taught by Mendonca.

As to claim 12, see the rejection to claim 2. 

As to claim 17, see the rejection to claim 2.

Claims 4, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda in view of Hannuksela and further in view of George (U.S. Publication 2021/0375044).

As to claim 4, Maeda does not disclose, but George does disclose wherein the circuitry is further configured to: calculates inner product of an image-capturing vector of each of the image-capturing directions of the at least two images and an orientation vector of the virtual camera; and overlap the at least two images based on the inner product calculated for each of the at least two images (p. 15, section 0132; p. 20, section 0171; a dot/inner product is calculated between image capturing real camera perspective and virtual camera perspective and used to weight two camera images that cover the same surface area). The motivation for this is to favor samples from cameras that are relatively more parallel to the perspective of the view position, which may optimize on-axis textures. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Maeda and Hannuksela to calculate inner product of an image-capturing vector of each of the image-capturing directions of the at least two images and an orientation vector of the virtual camera and overlap the at least two images based on the inner product calculated for each of the at least two images in order to favor samples from cameras that are relatively more parallel to the perspective of the view position as taught by George.

As to claim 14, see the rejection to claim 4.

As to claim 19, see the rejection to claim 4.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda in view of Hannuksela and George and further in view of Yoshimura (U.S. Publication 2018/0184072).

As to claim 5, Maeda does not disclose, but Yoshimura does disclose wherein the circuitry is further configured to determine whether a display range for the display image is within a display-limit range, based on the inner product calculated for each of the at least two images (fig. 13; fig. 14; p. 3, sections 0043-0044; p. 4, sections 0047-0048; p. 7, section 0074; p. 8, section 0080; p. 8-9, section 0082; p. 9, section 0087; a limit range is derived based on the inner product of the virtual camera vector and each real camera sensor vector; it is determined whether particular portions of the range are within or outside a limit and the result is produced in a GUI). The motivation for this is to keep blur under a particular amount. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Maeda, Hannuksela, and George to determine whether a display range for the display image is within a display-limit range, based on the inner product calculated for each of the at least two images in order to keep blur under a particular amount as taught by Yoshimura.

As to claim 6, Yoshimura discloses wherein the circuitry is further configured to: determines whether the display range is within the display-limit range, based a displaying angle of view of the display range and an image-capturing angle of the image to be at the foreground, and correct the display range to be within the display-limit range based on a determination that the display range is not within the display-limit range (fig. 13; fig. 14; p. 3, sections 0043-0044; p. 4, sections 0047-0048; p. 6, section 0065; p. 7, section 0074; p. 8, section 0080; p. 8-9, section 0082; p. 9, section 0087; a range is derived such that foreground images are in the display-limit range and the result is produced in a GUI; for viewpoint images outside the range, focal length is adjusted such that blur falls within the allowable range, thus satisfying the display-limit range). Motivation for the combination is given in the rejection to claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RICHER whose telephone number is (571)272-7790. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M RICHER/Primary Examiner, Art Unit 2612